Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s claim for priority as 
This application is a Continuation of 17/071358 filed on 10/15/2020
which is a Continuation of 16/737151 filed on 01/08/2020 now US Patent No. 10,845,656
which is a Continuation of 16/287053 filed on 02/27/2019 now US Patent No. 10,571,765
which is a Continuation of 15/363819 filed on 11/29/2016 now US Patent No. 10,254,606
which is a Continuation of 14/708582 filed on 05/11/2015 now US Patent No. 9,547,205
Acknowledgment is made of applicant’s claim for priority of applications JP 2014-102447 filed in Japan on 05/16/2014.
Claims 1-9 are pending. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp .
Claims 1-9 of this Copending Application 17/546253 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of US Patent No. 10,571,765. Although the claims at issue are not identical, they are not patentably distinct from each other because the distinction of a negative dielectric liquid crystal is mere obvious modification an established within the art.
US Patent Application 17/546253 Double Patenting vs. US Patent No. 10,571,765

Claim Chart for US Patent Application 17572744  – US Pat. 11,256,152 Ito
Instant Application 17572744
US Pat. 11,256,152
Claim 1

1. A display device comprising: 
an array substrate including source lines arrayed in a first direction; 

gate lines arrayed in a second direction intersecting the first direction; 

a gate driver; 



an output line electrically connected to the gate driver; and 



a power supply line, 


wherein the gate driver is formed on the array substrate as an internal circuit, 

the gate driver is located at an outside of an active area which displays an image, 


the power supply line extends linearly in the second direction between the active area and the gate driver, 

one of the gate lines is drawn from the active area to the gate driver, and is electrically connected to the output line, and 

a part of the one of the gate lines crosses the power supply line diagonally.

2. The display device of claim 1, wherein 

the one of gate lines has a first part, a second part, and a third part, the first part and the third part extend in the first direction, 

the second part is between the first part and the third part, a first end of the second part is connected to the first part at a first position, 

a second end of the second part is connected to the third part at a second position, 

the second part extends in a third direction which forms an acute angle with the first direction, and 

the second part includes the part of the one of gate lines which crosses the power supply line diagonally.

3. The display device of claim 2, further comprising an insulating layer having a first surface and a second surface opposed to the first surface, 

wherein each of the first part, the second part and the third part is in contact with the first surface of the first insulating layer, and the power supply line is in contact with the second surface of the insulating layer.

4. The display device of claim 3, wherein the first position is shifted in the first direction and in the second direction with the second position.














5. The display device of claim 4, wherein a distance from the first position to the second position in the second direction is larger than 10 μm.

6. The display device of claim 4, wherein the acute angle is larger than 30 degrees.









7. The display device of claim 4, wherein the power supply line has a first edge and a second edge opposed to the first edge in the first direction, the first edge is located at a side of the active area, the second edge is located at a side of the gate driver, the first position is located between the first edge and the second edge, and the second position is located outside of the second edge.

8. The display device of claim 7, wherein the power supply line does not overlap the second position.

9. The display device of claim 7, wherein the second part crosses the second edge diagonally between the first position and the second position.  

1. A display device comprising: 
an array substrate including source lines arrayed in a first direction; 

gate lines arrayed in a second direction intersecting the first direction; 

a gate driver; 

an output line electrically connected to the gate driver; 
a circuit line electrically connected to the gate driver; 

a common electrode; and 

a power supply line connected to the common electrode, 

wherein the gate driver is formed on the substrate as an internal circuit, 

the gate driver is located at an outside of an active area which displays an image, the circuit line extends linearly in the second direction, 

the power supply line extends parallel to the circuit line and is located between the gate driver and the active area in the first direction, the power supply line is located between the circuit line and the active area, the output line is drawn from the gate driver to the active area, and is connected to one of the gate lines, and 

a part of the output line crosses the circuit line diagonally at a crossing region.


2. The display device of claim 1, wherein 

the output line has a first part, a second part, and a third part, the first part and the third part extend in the first direction, 

the second part is between the first part and the third part, a first end of the second part is connected to the first part at a first position, 

a second end of the second part is connected to the third part at a second position, 

the second part extends in a third direction which forms an acute angle with the first direction, and 

the second part includes the part of the output line which crosses the circuit line at the crossing region.

3. The display device of claim 2, further comprising an insulating layer having a first surface and a second surface opposed to the first surface, 

wherein the first part, the second part, and the third part are in contact with the first surface of the insulating layer, and the circuit line is in contact with the second surface of the insulating layer.

4. The display device of claim 3, wherein the power supply line is in contact with the first surface of the insulating layer.

5. The display device of claim 4, wherein the circuit line is between the first position and the second position in the first direction.

6. The display device of claim 3, wherein a width in the first direction of the circuit line is smaller than a width in the first direction of the power supply line.

7. The display device of claim 6, wherein the first position is shifted in the first direction and in the second direction with the second position.

8. The display device of claim 7, wherein a distance from the first position to the second position in the second direction is larger than 10 μm.

9. The display device of claim 7, wherein the acute angle is larger than 30 degrees.

10. The display device of claim 7, further comprising pixel electrodes, wherein the common electrode, the gate lines, the source lines and the pixel electrodes are formed on the substrate, and the common electrode faces the pixel electrodes in a thickness direction of the substrate..  




Drawing Objection
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. The following pertinent features of the claimed invention must be shown or the feature(s) canceled from the claim(s).
In Claim 3 - the underlined features “an insulating layer having a first surface and a second surface opposed to the first surface, wherein each of the first part, the second part and the third part is in contact with the first surface of the first insulating layer, and the power supply line is in contact with the second surface of the insulating layer”  must be shown or the feature(s) canceled from the claim(s).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification Objection
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  The specification is replete with terms which are not clear, concise and exact as compared to the claimed terms. 
In Claim 3 - the features “an insulating layer having a first surface and a second surface opposed to the first surface, wherein each of the first part, the second part and the third part is in contact with the first surface of the first insulating layer, and the power supply line is in contact with the second surface of the insulating layer” contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s) is capable of making and using it. 
By claiming unclear, inexact or verbose terms not being used in the specification, the claimed limitations include an unreasonable degree of uncertainty depending on how broadly the claims are being interpreted, and accordingly affecting the assessment of criticality of the novel features being claimed; as without criticality described in the specification the features would normally not be considered as novel. 
Appropriate correction is required.
The objection to the specification will not be held in abeyance. Applicant is cautioned that no new matter should be introduced. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-4, 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2008/0165110 in view of Yokogawa US 2011/0187951, Itakura et al. US 2010/0123869 and Imai et al. US 2004/0066637.
Claim 1: Kim et al. disclose display device comprising:
(Fig. 1) an array substrate 112 (TFT substrate) [0028] including 
source lines (data line) DL1 arrayed in a first direction (X-direction); 
(Fig. 4) a gate line 214 [0078] arrayed in a second direction (Y-direction) intersecting the first direction (X-direction); 
(Figs. 1, 2) a gate driver 130/140; 
(Fig. 1) gate line (GL1…GL6) is electrically connected to the gate driver 130/132
(Fig. 4) an output line 216 [0078] electrically connected to the gate driver 130; and 
(Fig. 2) a power supply line Voff/VSS (common voltage) [0043], wherein 
(Fig. 1) the gate driver 130 is formed on the array substrate 112 (TFT substrate) [0027] as an internal circuit, 
(Fig. 1) the gate driver 130 is located at an outside of an active area DA (display area) [0030] which displays an image, 
the power supply line Voff extends linearly in the second direction (Y-direction), 
(Fig. 4) one of the gate lines 214 is drawn from the active area to the gate driver 213 (gate pad 213 supplies the gate line 214 with the gate driving signal) [0081], and is electrically connected to the output line 216, and 
except
the power supply line is located between the active area and the gate driver
a part of the one of the gate lines crosses the power supply line diagonally  
however Yokogawa teach
(Fig. 2) the power supply line 10 is located between the gate driver GD and the active area ACT (dotted line) in the first direction
Itakura et al. further teach
(Fig. 2) a part of the one of the gate lines GL [0049] crosses the power supply line PE (ground wire)
Regarding the limitation “the gate lines crosses the power supply line diagonally”: the disclosure does not state that this feature is critical to the invention, nor does it state that these properties solve any stated or long-felt need or an art recognized problem in the art of wiring structures. Consequently, absent any showing of criticality, these properties such as a change in size/shape/overlapping are considered to be optimal properties determined by routine experimentation for the wiring structures, that would have been obvious to one of ordinary skill in the art, in order to obtain optimal performance of the wiring structures. Imai et al. further teach in (Fig. 19) the gate line GT crosses the CsT line diagonally by the connection pattern CP [0008]. It would have been obvious to a person with ordinary skill in the art to combine Itakura/Imai’s crossing structure such that the gate lines crosses the power supply line diagonally, as needed.
It would have been obvious to a person with ordinary skill in the art to modify Kim’s invention with Yokogawa’s power supply structure in order to provide protection from ESD electrostatic discharge to a driving structure, as taught by Yokogawa [0012], with Itakura’s structure in order to provide protection from ESD electrostatic discharge to a driving structure, as taught by Itakura [0015] [0025]; and Imai’s contact connection structure in order to provide protection from ESD electrostatic discharge to a driving structure, as taught by Imai et al. [0012].

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Claim 2:
Itakura et al. teach
(Fig. 2) a part of the one of the gate lines GL [0049] crosses the power supply line PE (ground wire)
Imai et al. further teach
(Fig. 19) a part of the one of the gate lines GL [0049] crosses the power supply line PE (ground wire)
(Fig. 19) wherein the one of gate lines GT/CP/GT has a first part GT (left part), a second part CP (middle part), and a third part GT (right part), the first part GT and the third part GT extend in the first direction (X-direction), the second part CP is between the first part and the third part (GT/GT), a first end of the second part CP is connected to the first part first part GT (left part) at a first position, a second end of the second part CP is connected to the third part GT (right part) at a second position, the second part extends in a third direction (diagonal) which forms an acute angle with the first direction (X-direction), and 
Regarding the limitation “the second part includes the part of the one of gate lines which crosses the power supply line diagonally”: the disclosure does not state that this feature is critical to the invention, nor does it state that these properties solve any stated or long-felt need or an art recognized problem in the art of wiring structures. Consequently, absent any showing of criticality, these properties such as a change in size/shape/overlapping are considered to be optimal properties determined by routine experimentation for the wiring structures, that would have been obvious to one of ordinary skill in the art, in order to obtain optimal performance of the wiring structures. Imai et al. further teach in (Fig. 19) the gate line GT crosses the CsT line diagonally by the connection pattern CP [0008]. It would have been obvious to a person with ordinary skill in the art to combine Itakura/Imai’s crossing structure such that the gate lines crosses the power supply line diagonally, as needed.

Claim 3: Kim et al. disclose
(Fig. 5A) the power supply line 231 (second electrode 231 is connected to a drain electrode [0010], which is connected the ground voltage terminal VSS) [0064] is in contact with a surface of the insulating layer 220 – Regarding the limitation “the power supply line is in contact with the second surface of the insulating layer”:  Applicant fails to establish the claimed feature (in contact with the second surface) is critical as a solution to a long-felt need or an art recognized problem. Absent such criticality the feature would have been an obvious matter of design choice and it appears that the invention would perform equally well with Kim’s insulating layer 220 above.
Imai et al. teach
(Fig. 18) a part of the one of the gate lines GL [0049] crosses the power supply line PE (ground wire)
(Fig. 19) wherein the one of gate lines GT/CP/GT has a first part GT (left part), a second part CP (middle part), and a third part GT (right part), the first part GT and the third part GT extend in the first direction (X-direction), the second part CP is between the first part and the third part (GT/GT), a first end of the second part CP is connected to the first part first part GT (left part) at a first position, a second end of the second part CP is connected to the third part GT (right part) at a second position, the second part extends in a third direction (diagonal) which forms an acute angle with the first direction (X-direction), and 
(Fig. 18) an insulating layer GI having a first surface and a second surface opposed to the first surface, wherein each of the first part GT (left part), the second part CP (middle part) and the third part GT (right part) is in contact with the first surface of the first insulating layer GI, 

Claim 4:
Imai et al. teach
(Fig. 19) the first position (upper GO) is shifted in the first direction (X-direction) and in the second direction (Y-direction) with the second position (lower GO) - (the gate line GT crosses the CsT line diagonally by the connection pattern CP) [0008].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2008/0165110, Yokogawa US 2011/0187951, Itakura et al. US 2010/0123869, Imai et al. US 2004/0066637 as applied to claim 1 above, and further in view of Kawano et al. US Pat. 5677745.
Claim 5: 
Kawano et al. teach
(Fig. 6) a distance “d” (ESD gap) from the first position to the second position in the second direction is larger than 10 μm -  Kawano et al. in [Col. 4, lines 24-27] teach the ESD gap between each adjacent pair of the projections, e.g., 37l and 37m in (Fig. 5), is set to be in the range of 4 µm - 20 µm.
It would have been obvious to a person with ordinary skill in the art to modify Kim’s invention with Kawano's ESD gaps in order to provide prevention of ESD from being short-circuited via the portion of an insulating film damaged by discharge of static electricity LCD device, as taught by Kawano et al. [Abstract].

Claim 6: Kim et al. disclose as above
Regarding the limitation “acute angle is larger than 30 degrees”:  Kim et al. disclose in (Fig. 19) the second part CP (bent section) extends in a diagonal angle which forms an acute angle with the first direction (X-direction). However, Applicant fails to establish the claimed feature (larger than 30 degrees) is critical as a solution to a long-felt need or an art recognized problem. Absent such criticality the feature would have been an obvious matter of design choice.

Claim 7: Kim et al. disclose
(Fig. 4) the power supply line 231 (second electrode 231 is connected to a drain electrode [0010], which is connected the ground voltage terminal VSS) [0064] has a first edge (upper edge) and a second edge (lower edge) opposed to the first edge in the first direction (Y-direction)
the first edge 231 (upper edge) is located at a side of the active area DA, the second edge (lower edge) is located at a side of the gate driver 213, the first position 214 (left end) is located between the first edge and the second edge (between upper/lower edge of 231), and the second position 214 (right end) is located outside of the second edge.

Claim 8: Kim et al. disclose
(Fig. 4) the power supply line 231 (second electrode 231 is connected to a drain electrode [0010], which is connected the ground voltage terminal VSS) [0064] does not overlap the second position 214 (right end).

Claim 9:
Imai et al. teach
(Fig. 19) the first position (upper GO) is shifted in the first direction (X-direction) and in the second direction (Y-direction) with the second position (lower GO) - (the gate line GT crosses the CsT line diagonally by the connection pattern CP) [0008].
Regarding the limitation “the second part crosses the second edge diagonally between the first position and the second position”: the disclosure does not state that this feature is critical to the invention, nor does it state that these properties solve any stated or long-felt need or an art recognized problem in the art of wiring structures. Consequently, absent any showing of criticality, these properties such as a change in size/shape/ overlapping are considered to be optimal properties determined by routine experimentation for the wiring structures, that would have been obvious to one of ordinary skill in the art, in order to obtain optimal performance of the wiring structures. Imai et al. further teach in (Fig. 19) the gate line GT crosses the CsT line diagonally by the connection pattern CP [0008]. It would have been obvious to a person with ordinary skill in the art to combine Itakura/Imai’s crossing structure such that the second part crosses the second edge diagonally between the first position and the second position, as needed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANG V NGUYEN/
Primary Examiner, Art Unit 2871